DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts either alone or in combination do not teach or fairly suggest the particulars of an ultrasonic testing device and a method for measuring a connection force of interference fit comprising an optical table, the claimed details of a motion control table, the claimed details of a fixture, the claimed details of a probe adjustment module, especially an XY goniometer stage, and the claimed details of the control loop, especially computation of the stress distribution of a matching surface through a relationship between the ultrasonic signal and contact stress and the size of the connection force is solved according to static friction coefficient.
The best prior arts of record: 
Hawbaker et al. (U.S. Pat. No. 6,604,420) teaches a nondestructive adhesion testing by ultrasonic cavitation comprising a stage capable of translational motion along three orthogonal axis and a rotational motion along the vertical axis by the position equipment, which is a stepper motor, a liquid medium in a container, a converter coupled to a vibratory horn; but does not teach computing the stress distribution of a matching surface through a relationship between the ultrasonic signal and contact stress and the size of the connection force is solved according to static friction coefficient.
Georgeson et al. (U.S. Pat. No. 7,730,784) teaches an ultrasonic method to verify the interference fit of fasteners, wherein a dynamic stress signal is generated from the probe using a low frequency transducer, which test signal is then interrogated after it passes between the fastener and material, such that an interference fit is determined based on the interrogated dynamic stress; but does not teach that claimed details of an optical table, the claimed details of a motion control table, the claimed details of a fixture, the claimed details of a probe adjustment module, especially an XY goniometer stage, and the claimed details of the control loop.Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 1, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 06/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Tran M. Tran/               Examiner, Art Unit 2855